Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed November 10, 2021 is acknowledged.  Claims 7, 12, 14 and 23 are canceled. Claims 1-6 and 8 are amended. Claims 1-6, 8-11, 13 and 15-22 are pending. Claims 13 and 15-21 are withdrawn without traverse (filed 12/18/20) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020. 
4.	Claims 1-6, 8-11 and 22 are under examination with respect to SEQ ID NO:1 in this office action.
5.	Applicant’s arguments filed on November 10, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The objection to claim 1 is withdrawn in response to Applicant’s amendment to the claim. 
The rejection of claims 1-5 and 8-11 under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (2012) in view of Gurd et al. (US9161965, as in IDS) and Harris et al. (J. Cell Sci. 2001; 114:3219-3231) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 7 and 22 under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (2012) in view of Gurd et al. (US9161965) and Harris et al. (J. Cell Sci. 2001; 114:3219-3231) as applied to claims 1-5 and 8-11 above, and further in view of Miao et al (US7332571) is withdrawn in response to Applicant’s amendment to the claims.
The provisional rejection of claims 1-11 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11, 14-26 of copending Application No. 16096877, claims 2-15 of copending Application No 16/340752, claims 1-14, 17, 19, 21, 23, 25-26 of copending Application No. 16/652323 in view of Gurd et al. (US9161965, as in IDS) and Miao et al (US7332571) is withdrawn in response to Applicant’s amendment to the claims and abandonment of 16/340752.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on November 10, 2021.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (2012, cited previously) in view of Gurd et al. (US9161965, as in IDS), Harris et al. (J. Cell Sci. 2001; 114:3219-3231, cited previously), Gunther et al. (EP0955308-English, published Nov 10, 1999) and Miao et al (US7332571, cited previously).
Claims 1-6, 8-11 and 22 as amended are drawn to a pharmaceutically acceptable salt of a peptide comprising the amino acid sequence of SEQ ID NO:1 or a functional variant thereof, wherein the functional variant is a variant having one or more conservative substitutions in YEKLLDTEI (SEQ ID NO: 1), and wherein the conservative substitution is selected from the group consisting of a substitution between D and E, a substitution among L, V, and I or a substitution between T and S, and wherein the peptide or the functional variant thereof is capable of binding to the PDZ1/2 domain of PSD-95 and inhibiting the interaction between PSD-95 and NMDAR, and wherein the salt is an acetate. Claims 8-11 are directed to a pharmaceutical composition comprising the claimed pharmaceutically acceptable salt of the claimed peptide, and a pharmaceutically acceptable carrier, excipient and/or diluent wherein the pharmaceutical composition including the pharmaceutical composition in a form of pre-lyophilization, lyophilized or reconstitution formulation.
Nielsen teaches a peptide comprising the sequence of YEKLLDSEI, which is a peptide that is a functional variant of YEKLLDTEI (instant SEQ ID NO:1), wherein the “LDTEI” (instant SEQ ID NO:6) segment within the SEQ ID NO:1 is replaced by “LDSEI” (instant SEQ ID NO:12) as recited in claims 1-3. Thus, the peptide taught by Nielsen meets the limitation “wherein the polypeptide comprises…. a functional variant thereof, wherein the functional variant is a variant only having one… conservative substitution in SEQ ID NO:1.. a substitution between T and S…” as recited in independent claim 1 and dependent claim 2, and the limitation “…wherein the functional variant is a variant generated by replacing the LDTEI (SEQ ID NO:6) segment of SEQ ID NO:1 with a sequence……LDSEI (SEQ ID NO:12)” in claim 3 (see the sequence alignment). 
If the claimed functional variant comprising variants of SEQ ID NO:1, wherein the LDTEI (SEQ ID NO:6) within the SEQ ID NO:1 is replaced by LDSEI (SEQ ID NO:12) as recited in claims 1-3 can bind to the PDZ1/2 domain of PSD-95 and inhibit the interaction between PSD-95 and NMDAR, the peptide having the same structure and composition taught by Nielsen can inherently bind to the PDZ1/2 domain of PSD-95 and inhibit the interaction between PSD-95 and NMDAR because the binding of the peptide taught by Nielsen to the PDZ1/2 domain of PSD-95 is based on the composition and structure of the peptide. In addition, its binding to PSD-95 is also supported by Gurd (See col. 5, lines 32-48; col. col.9, lines 27-45) or Harris et al. (J. Cell Sci. 2001; 114:3219-3231).  The PDZ1/2 domain-binding motif is [E/D/N/Q]-[S/T]-[D/E/Q/N]-[V/L] as taught by Gurd (See col. 5, lines 32-48; col. col.9, lines 27-45) or [S/T-X-L/V/I] as taught by Harris et al. (See p. 3220-3221; table 1). The peptide taught by Nielsen comprises YEKLLDSEI, which comprises the PDZ-binding motif (DSEI) taught by Gurd and Harris.
SEQ ID NO:1					1 YEKLLDTEI  9
SEQ ID NO:6					1 ----LDTEI  5
SEQ ID NO:1-12(S)				1 YEKLLDSEI  9
Nielsen					1 YEKLLDSEI	 9 

But Nielsen does not teach that the peptide is in a form of pharmaceutically acceptable salt that is an acetate as recited in claim 1, a chimeric peptide having an internalization moiety including SEQ ID NO:2 as in claims 4-5, a pharmaceutical composition comprising the claimed pharmaceutically acceptable salt, a pharmaceutically acceptable carrier, excipient and/or diluent as in claim 8 or is in a pre-lyophilized formulation including a pre-lyophilized formation comprising histidine and trehalose, a lyophilized formulation or a reconstituted formulation as in claims 9-11 and 22.
While Nielsen does not teach that the peptide is in a form of pharmaceutically acceptable salt of an acetate as in claim 1, Gunther et al. (EP0955308-English), Gurd et al. (US9161965) and Miao et al (US7332571) teach these limitations and provide motivation and an expectation of success in making the claimed pharmaceutical acceptable acetate salt of the claimed peptides and pharmaceutical compositions. 
In particular, Gunther teaches generation of a pharmaceutically acceptable acetate salt of a peptide and an acetate of a peptide, which is required for application to animals or humans and therapeutic agents (p. 2) 
Gurd teaches an agent that inhibits specific binding of PSD-95 PDZ domains to a PDZ-binding ligand, (also called "PL"), such as NMDAR, wherein the agent is a chimeric peptide comprising an active peptide having an amino acid sequence consisting of 3-25 amino acids from the C-terminus of an NMDA receptor or a PDZ domain 1 and/or 2 from a PSD-95 receptor linked to an internalization peptide, and wherein the active peptide has an amino acid sequence comprising [E/D/N/Q]-[S/T]-[D/E/Q/N]-[V/L] or [S/T-X-L/V] (see col. 5, lines 32-48; col. col.9, lines 27-45). Gurd teaches an inhibitor inhibiting binding of NR2B of an NMDAR to a PDZ domain (PDZ1/2 domain) of PSD-95 and inhibiting the interaction between PSD-95 and NMDAR, wherein the inhibitor comprises SEQ ID NO:1-10 (see col. 8-10, table 1, in particular). Gurd teaches that the active peptide comprises a carboxyl terminal amino acid sequence selected from the group consisting of ESDV (SEQ ID NO:1), ESEV (SEQ ID NO:2), ETDV (SEQ ID NO:3), ETEV (SEQ ID NO:4), DTDV (SEQ ID NO:5), DTEV (SEQ ID NO:6) or the active peptide has an amino acid sequence comprising KLSSIETDV (SEQ ID NO:7) or KLSSIESDV (SEQ ID NO:9) (col. 8-10, tables 1-2). Gurd also teaches a chimeric peptide having an internalization moiety including SEQ ID NO:2 as in claims 4-5, including the chimeric peptide has an amino acid comprising or consisting of YGRKKRRQRRRKLSSIETDV (SEQ ID NO: 8) or YGRKKRRQRRRKLSSIESDV (SEQ ID NO:10) (see col. 10, lines 1-67, in particular).
Gurd also teaches that the polypeptide is in a form of pharmaceutically acceptable salt as in claim 1 and a pharmaceutically acceptable carrier, excipient and/or diluent in a pharmaceutical composition as in claim 8 (see col. 24, lines 16-col. 25, line29), a pre-lyophilized formulation, a lyophilized formulation or a reconstituted formulation as in claims 9-11 (see col. 24, lines 1-col. 25, lines 29, in particular).
Miao teaches generation of a pharmaceutically acceptable salt from a peptide including a trifluoroacetate, an acetate, a hydrochloride and a phosphate from a peptide by adding a trifluoroacetate, an acetate, a hydrochloride or a phosphate to the peptide, which can extend the half-life of the peptide or to stabilize the peptide for long-term storage (see col. 28, lines 13-55; col. 36, lines 1-50; col. 141, lines 6-21; col. 142, lines 34-47, in particular) and also teaches a pre-lyophilized formulation comprising histidine and trehalose as in claim 22 (see col. 211, lines 13-col. 22, lines 35).
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Gunther, Gurd and Miao with the teachings of Nielsen and Harris to make the claimed pharmaceutically acceptable acetate salt of the claimed peptide, a pharmaceutical composition comprising a pre-lyophilized formulation comprising histidine and trehalose, a lyophilized formation or a reconstitute formulation from Nielsen’s peptide with an expectation of success because Nielsen and Gurd teach the claimed peptide comprising a variant of SEQ ID NO:1 and a chimeric peptide comprising the claimed peptide and an internalization peptide, while Gunther teaches generation of a pharmaceutically acceptable acetate salt of a peptide and an acetate of a peptide, which is required for application to animals or humans and therapeutic agents, Gurd and Miao teach a pharmaceutical composition comprising a polypeptide that is in a form of pharmaceutically acceptable salt and a pharmaceutically acceptable carrier, excipient and/or diluent or a pharmaceutical composition comprising a pre-lyophilized formulation comprising histidine and trehalose, a lyophilized formulation or a reconstituted formulation. In addition, it is a routine and conventional practice in the art to make a pharmaceutically acceptable acetate salt of a peptide to extend the half-life of the peptide or to stabilize the peptide for long-term storage as taught by Gurd and Miao. It is also routine to make a pre-lyophilized formulation comprising histidine and trehalose in the art because the pre-lyophilized formulation comprising histidine and trehalose has been used for a pre-lyophilized formulation of a peptide or pharmaceutically acceptable salt as taught by Miao. The skilled artisan would have been motivated to make a pharmaceutically acceptable acetate salt of the peptide because Gunther teaches that generation of a pharmaceutically acceptable acetate salt of a peptide and an acetate of a peptide is required for application to animals or humans and therapeutic agents to broaden the use and application of the claimed invention taught by Nielsen, Gurd and Harris and to extend the half-life of the peptide or to stabilize the peptide for long-term storage or a pre-lyophilized formulation comprising histidine and trehalose. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 


1 YEKLLDSEI 9

R6NXI0_9FIRM
ID   R6NXI0_9FIRM            Unreviewed;       328 AA.
AC   R6NXI0;
DT   24-JUL-2013, integrated into UniProtKB/TrEMBL.
DT   24-JUL-2013, sequence version 1.
DT   07-OCT-2020, entry version 15.
DE   SubName: Full=Oxidoreductase domain-containing protein {ECO:0000313|EMBL:CDC10956.1};
GN   ORFNames=BN662_01786 {ECO:0000313|EMBL:CDC10956.1};
OS   Roseburia sp. CAG:45.
OC   Bacteria; Firmicutes; Clostridia; Clostridiales; Lachnospiraceae;
OC   Roseburia; environmental samples.
OX   NCBI_TaxID=1262947 {ECO:0000313|EMBL:CDC10956.1, ECO:0000313|Proteomes:UP000018173};
RN   [1] {ECO:0000313|EMBL:CDC10956.1, ECO:0000313|Proteomes:UP000018173}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=MGS:45 {ECO:0000313|Proteomes:UP000018173};
RA   Nielsen H.B., Almeida M., Juncker A.S., Rasmussen S., Li J., Sunagawa S.,
RA   Plichta D., Gautier L., Le Chatelier E., Peletier E., Bonde I., Nielsen T.,
RA   Manichanh C., Arumugam M., Batto J., Santos M.B.Q.D., Blom N., Borruel N.,
RA   Burgdorf K.S., Boumezbeur F., Casellas F., Dore J., Guarner F., Hansen T.,
RA   Hildebrand F., Kaas R.S., Kennedy S., Kristiansen K., Kultima J.R.,
RA   Leonard P., Levenez F., Lund O., Moumen B., Le Paslier D., Pons N.,
RA   Pedersen O., Prifti E., Qin J., Raes J., Tap J., Tims S., Ussery D.W.,
RA   Yamada T., MetaHit consortium, Renault P., Sicheritz-Ponten T., Bork P.,
RA   Wang J., Brunak S., Ehrlich S.D.;
RT   "Dependencies among metagenomic species, viruses, plasmids and units of
RT   genetic variation.";
RL   Submitted (NOV-2012) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:CDC10956.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CBET010000043; CDC10956.1; -; Genomic_DNA.
DR   Proteomes; UP000018173; Unassembled WGS sequence.
DR   GO; GO:0016491; F:oxidoreductase activity; IEA:InterPro.
DR   InterPro; IPR036291; NAD(P)-bd_dom_sf.
DR   InterPro; IPR000683; Oxidoreductase_N.
DR   Pfam; PF01408; GFO_IDH_MocA; 1.
DR   SUPFAM; SSF51735; SSF51735; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000018173}.
FT   DOMAIN          2..117
FT                   /note="GFO_IDH_MocA"
FT                   /evidence="ECO:0000259|Pfam:PF01408"
SQ   SEQUENCE   328 AA;  36445 MW;  1FEEBDFCA7C923B8 CRC64;

  Query Match             100.0%;  Score 44;  DB 292;  Length 328;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YEKLLDSEI 9
              |||||||||
Db         56 YEKLLDSEI 64



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 8-11 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. 11229675 (Application No. 16096877) in view of Gurd et al. (US9161965, as in IDS), Gunther et al. (EP0955308-English, published Nov 10, 1999) and Miao et al (US7332571, cited previously).
The claims 1-22 of US1229675 encompass the claimed peptides, the claimed chimeric peptides, a pharmaceutical composition comprising the claimed peptide or chimeric peptide and methods of treating different neurodegenerative diseases using the claimed peptide. 
The difference between the instant claims and the claims of the ‘675 patent is that the peptide in instant claims is in a form of pharmaceutically acceptable acetate salt. While the claims of the ‘675 patent do not recite that the claimed peptide or chimeric peptide is in a form of pharmaceutically acceptable acetate salt, Gunther, Gurd and Miao teach these limitations and provide motivation and an expectation of success for the reasons set forth above under the 103 rejection. In addition, it is a routine and conventional practice in the art to make a pharmaceutically acceptable acetate salt of a peptide to extend the half-life of the peptide or to stabilize the peptide for long-term storage as taught by Gunther, Gurd and Miao. It is also routine to make a pre-lyophilized formulation comprising histidine and trehalose in the art because the pre-lyophilized formulation comprising histidine and trehalose has been used for a pre-lyophilized formulation of a peptide or pharmaceutically acceptable salt as taught by Miao. The skilled artisan would have been motivated to make a pharmaceutically acceptable acetate salt of the peptide because Gunther teaches that generation of a pharmaceutically acceptable acetate salt of a peptide and an acetate of a peptide is required for application to animals or humans and therapeutic agents to broaden the use and application of the claimed peptide or chimeric peptide recited in the ’675 patent and to extend the half-life of the peptide or to stabilize the peptide for long-term storage or in a pre-lyophilized formulation comprising histidine and trehalose. 

11.	Claims 1-6, 8-11 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17, 19, 21, 23 and 25-27 of copending Application No. 16/652323 in view of Gurd et al. (US9161965, as in IDS), Gunther et al. (EP0955308-English, published Nov 10, 1999) and Miao et al (US7332571, cited previously). 
The claims 1-14, 17, 19, 21, 23 and 25-27 of copending Application No. 16/652323 encompass the claimed peptides, the claimed chimeric peptides, a pharmaceutical composition comprising the claimed peptide or chimeric peptide and methods of treating different neurodegenerative diseases using the claimed peptide. 
The difference between the instant claims and the claims of the copending Application No. 16/652323 is that the peptide in instant claims is in a form of pharmaceutically acceptable acetate salt. While the claims of the ‘323 application do not recite that the claimed peptide or chimeric peptide is in a form of pharmaceutically acceptable acetate salt, Gunther, Gurd and Miao teach these limitations and provide motivation and an expectation of success for the reasons set forth above under the 103 rejection. In addition, it is a routine and conventional practice in the art to make a pharmaceutically acceptable acetate salt of a peptide to extend the half-life of the peptide or to stabilize the peptide for long-term storage as taught by Gunther, Gurd and Miao. It is also routine to make a pre-lyophilized formulation comprising histidine and trehalose in the art because the pre-lyophilized formulation comprising histidine and trehalose has been used for a pre-lyophilized formulation of a peptide or pharmaceutically acceptable salt as taught by Miao. The skilled artisan would have been motivated to make a pharmaceutically acceptable acetate salt of the peptide because Gunther teaches that generation of a pharmaceutically acceptable acetate salt of a peptide and an acetate of a peptide is required for application to animals or humans and therapeutic agents to broaden the use and application of the claimed peptide or chimeric peptide recited in the 323 application and to extend the half-life of the peptide or to stabilize the peptide for long-term storage or in a pre-lyophilized formulation comprising histidine and trehalose. 


Conclusion


12.	NO CLAIM IS ALLOWED.




13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 18, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649